DETAILED ACTION
EXAMINER’S AMENDMENT
(Note: claims 1 and 34 amended and renumbering claims 47-64) 
The application has been amended as follows: 
 Regarding claim 1,  (Currently Amended) An optical unit comprising three lens groups, added in an optical unit  
0.5<f1/f<0.98; 20 < f2/f < 35; 0.5<f3/f<1;  -1 < f4/f< -0.1.[AltContent: rect]
 Regarding claim 34, (currently amended) An optical unit comprising three lens groups, added in an optical unit   
(A) 1.5 <n<1.8, 40<Abbe<80

(C ) 1.5<n<1.8, 20<Abbe<40, wherein the term “A” refers to a lens element toward an object side, the term 
refers to a lens element towards an image surface side.
 Regarding claim 46, (New) An optical unit according to claim 34, wherein no flat glass support is present in at least one or more of said first, second, third and additional lens groups.  
 Regarding claim 47, (New) An optical unit according to claim 34, wherein said first lens group has a positive refraction power, especially said second lens group has a positive refraction power, especially said third lens group has a negative refraction power.  
 Regarding claim 48, (New) An optical unit according to claim 34, wherein a focal length of the integral optical camera lens is f, a focal length of said first lens group is f1, a focal length of said second lens group is f2, a focal length of said third lens group is f3, which satisfy following relational expressions: 0.5<f1/f<1;0.5<f2/f<1;-1<f3/f<-0.1.
 Regarding claim 49. (New) An optical unit according to claim 34, wherein the range of index (n) and Abbe properties in said first lens group are: 
    PNG
    media_image1.png
    66
    314
    media_image1.png
    Greyscale
 12ALG10220P00731US PATENT 
    PNG
    media_image2.png
    19
    699
    media_image2.png
    Greyscale
 element toward an object side, the term (B) refers to a curved substrate, and the term "C" refers to a lens element towards an image surface side.
 Regarding claim 50, (New) An optical unit according to claim 34, wherein the range of index (n) and Abbe properties in said second lens group are: 
    PNG
    media_image3.png
    113
    699
    media_image3.png
    Greyscale
 element toward an object side, the term (B) refers to a curved substrate, and the term "C" refers to a lens element towards an image surface side.  
 Regarding claim 51. (New) An optical unit according to claim 34, wherein the range of index (n) and Abbe properties in said third lens group are: 
    PNG
    media_image4.png
    19
    314
    media_image4.png
    Greyscale
 (C) 1.5< n < 1.8 , 20 < Abbe < 50, wherein the term "A" refers to a lens element toward an object side and the term "C" refers to a lens element towards an image surface side.  
 Regarding claim 52. (New) An optical unit according to claim 34, wherein a focal length of the integral optical camera lens is f, a focal length of said first lens group is f1, a focal length of said second lens group is f2, a focal length of said third lens group is f3, a focal length of said fourth lens group is f4, which satisfy following relational expressions: 
    PNG
    media_image5.png
    18
    145
    media_image5.png
    Greyscale
 13ALG10220P00731US PATENT 
    PNG
    media_image6.png
    109
    123
    media_image6.png
    Greyscale
  
 Regarding claim 53. (New) The optical unit according to claim 34, wherein the range of index (n) and Abbe properties in said second lens group are: 
    PNG
    media_image7.png
    113
    699
    media_image7.png
    Greyscale

 Regarding claim 54. (New) The optical unit according to claim 34, wherein the range of index (n) and Abbe properties in said third lens group are: 
    PNG
    media_image8.png
    113
    699
    media_image8.png
    Greyscale
 element toward an object side, the term (B) refers to a curved substrate, and the term "C" refers to a lens element towards an image surface side.  
 Regarding claim 55, (New) The optical unit according to claim 34, wherein the range of index (n) and Abbe properties in said fourth lens group are: 
    PNG
    media_image9.png
    66
    314
    media_image9.png
    Greyscale
 14ALG10220P00731US PATENT wherein the term "A" refers to a lens element toward an object side and the term "C" refers to a lens element towards an image surface side.  
 Regarding claim 56. (New) The optical unit according to claim 34, wherein in one or more of said four lenses groups one or more additional layers are present, chosen from the group of integrated intermediate substrates, IR filters, UV filters, apertures and diaphragms, or combinations thereof.  
 Regarding claim 57. (New) The optical unit according to claim 34, wherein the materials of each of said polymer layer(s) are chosen from the group of UV curable polymers, preferably epoxy, acrylic and nylon type polymers.  

 Regarding claim 59, (currently amended) The stack according to claim 58, wherein said individual four lenses groups from said optical unit are stacked by using spacers and/or adhesives.  
Regarding claim 60,( Currently amended) The stack according to claim 58, further comprising one or more of an image sensor, a sensor cover plate and a cover plate.  
 Regarding claim 61, (currently amended) The stack according to claim 58  , wherein a ratio between the Z-height and the length of the diagonal of the image sensor in a stack is lower than 1.1. and higher than 0.9.  
 Regarding claim 62, (currently amended) The stack according to claim 58, wherein at a field of view at 450 the modulus of the OTF is higher than 0.5 and lower than 0.6, measured at a frequency of 225, for a lens system comprising four lens groups.  
 Regarding claim 63, (currently amended) The stack according to claim 58  , wherein at a field of view at 45* the modulus of the OTF is higher than 0.7, and lower than 0.8 for a frequency of 110, for a lens system comprising four lens groups.





Priority

2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
3.	Oath and declaration filed on 5/20/2019 is accepted.

Information Disclosure Statement
4.	The prior art documents submitted by application in the Information Disclosure Statement filed on 5/20/2019  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Allowable Subject Matter
5.    Claims 1-10, 12-19 and 22-63 are allowed.
6.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 34 ,which include, an optical unit having a first lens group, a second lens group, a third lens group having positive refractive power  and a fourth lens group having negative refractive power and  which are arranged in order from an object side toward an image side surface side and  one or more of said lens groups comprise a substrate having a curved optical surface and  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art Kubuto et al (2012/0194926 A1) discloses an imaging lens includes a first lens L1 that has biconvex shape near an optical axis and has positive refractive power , a second lens L2 has a biconcave shape has a negative refractive power , a third lens L3 that has a shape of a meniscus lens directing a concave surface thereof to an object side near an optical axis  and has a positive refractive power and a fourth lens L4 that has a biconcave shape near the optical axis and has a negative refractive power and arranged in this order from the object side.


Conclusion
7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        4/13/2021